Citation Nr: 9924247	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In August 1997, the Board remanded this case for further 
development.  This case is now once again before the Board.   


FINDING OF FACT

The veteran does not suffer from post-traumatic stress 
disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
at 128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

The veteran has identified stressors related to combat in 
Vietnam, including having been fired upon by the enemy and 
having witnessed the deaths of other service members.  
Evidence recently associated with the claims file reflects 
that the veteran was awarded the bronze star medal for 
heroism which included demonstrated courage in the face of 
enemy fire.  Because there is objective evidence of combat, 
the Board, as did the RO, accepts the veteran's stressors as 
verified.  

There is also some evidence of post-traumatic stress disorder 
in the file.  However, the preponderance of the evidence 
reflects that the veteran does not suffer from post-traumatic 
stress disorder.  Therefore, although the veteran's claim is 
well grounded, the claim nevertheless must fail.  

A July 1994 entry in the veteran's treatment records reflects 
a determination that the veteran "seems to be a severe case 
of PTSD.  Possible Delayed Stress Syndrome."  Although this 
statement constitutes some medical evidence of post-traumatic 
stress disorder, the statement is phrased in equivocal terms 
and must be weighed against a number of subsequent medical 
determinations that the veteran does not suffer from post-
traumatic stress disorder.  

In December 1994, the veteran underwent a VA psychiatric 
examination.  The examiner determined that the veteran did 
not meet the DSM-IV criteria for post-traumatic stress 
disorder and that no psychiatric disorder was present.  
Moreover, a discharge report from a period of hospitalization 
from September to October 1995, although it reflects a 
diagnosis of adjustment disorder with mixed emotional 
features, does not reflect a diagnosis of post-traumatic 
stress disorder.  

In January 1997, the veteran underwent another VA 
examination.  The examiner relying upon DSM IV criteria, 
concluded that the proper diagnosis was anxiety disorder.  In 
response to the Board's August 1997 remand, that same 
examiner concluded that the veteran did not meet the criteria 
for post-traumatic stress disorder, irrespective of whether 
DSM-IV or DSM-III criteria were utilized.  

The bulk of the evidence, as such, indicates that the veteran 
does not suffer from post-traumatic stress disorder.  The 
Board notes that there is also no medical evidence linking 
adjustment disorder or anxiety disorder to service. 

The Board observes that in its remand, the Board directed the 
RO to afford the veteran a VA examination for the purpose of 
determining whether post-traumatic stress disorder was 
present utilizing either DSM-IV or DSM-III criteria.  
Although the RO did not afford the veteran a new examination, 
the January 1997 examination report was reviewed under DSM-
III criteria by the same psychologist who initially performed 
that examination.  The Board, therefore, finds the 
development by the RO to be adequate to address the Board's 
concerns.  

Although the RO does not appear to have contacted U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) as 
requested in the prior remand, in light of the Board's 
findings, further stressor development would serve no 
purpose.  As such, the Board finds that here, too, the 
development undertaken by the RO was adequate.  Because the 
preponderance of the evidence indicates that the veteran does 
not suffer from post-traumatic stress disorder, his claim 
must be denied.


ORDER

A claim for service connection for post-traumatic stress 
disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

